ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 August 2022, with respect to the rejection of claim 39 under 35 USC 112(b) have been fully considered and are persuasive.  Applicant has amended the claim to resolve the issue. The 35 USC 112(b) rejection of claim 39 has been withdrawn. 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 August 2022, with respect to the rejection of claims 23-24, 27-29 and 38-41 under 35 USC 103 have been fully considered and are not persuasive.  The 35 USC 103 rejection of claim 39 has been maintained.
On page 7-9, applicant argues the 35 USC rejection of claims 23-24, 27-29 and 38-41 under 35 USC 103 is improper because given the features of the Rosenkranz anchor, the ordinary artisan would not be motivated to combine the teachings of Oesterle to improve the Rosenkranz anchor.  Examiner disagrees.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the ordinary artisan would appreciate the advantages with respect to head height and safety against unauthorized improper turning of the Rosenkranz anchor as taught by the features of Oesterle.  The motivation to do so is cited in the prior art references themselves; and, therefore, examiner’s proposed combination is not based on hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726